Exhibit 10.1

ADVISORY SERVICES AGREEMENT

This Advisory Services Agreement (the “Agreement”) is entered into as of this
26th day of January, 2007, by and between Devcon International Corp., a Florida
corporation (the “Company”), and Stephen J. Ruzika (the “Advisor”).

W I T N E S S E T H

WHEREAS, the Advisor has been employed by the Company pursuant to the terms of
an Amended and Restated Employment Agreement, dated June 7, 2004 by and between
the Company and the Advisor (the “Employment Agreement”); and

WHEREAS, the Company and the Advisor have mutually agreed that the Employment
Agreement, including any rights and obligations set forth in Section 7 through
12 thereof, and the Advisor’s employment with the Company and its Affiliates (as
defined below), shall terminate effective as of January 22, 2007 (the
“Termination Date”); and

WHEREAS, the Company and the Advisor now wish to set forth in this Agreement all
of their respective rights and obligations resulting from such termination of
employment and the termination of the Employment Agreement.; and

WHEREAS, the parties hereto agree that Advisor in the future will provide
pursuant to the terms hereof, Advisory Services to the Company and its Board of
Directors as defined herein below.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree as follows:

1. Payments Under Employment Agreement. The parties hereto expressly agree and
acknowledge that other than (a) salary earned and reasonable expenses
reimbursable under the Employment Agreement incurred through the Termination
Date and (b) amounts set forth herein, no further compensation or benefits or
other monies are owed to the Advisor by the Company arising out of the
Employment Agreement, this Agreement or otherwise on account of his employment
or termination of employment with the Company and its Affiliates. For purposes
of this Agreement, the term “Affiliate” includes all of the Company’s direct and
indirect subsidiaries and any other entities that directly or indirectly,
through one or more intermediaries, control, are controlled by or are under
common control with the Company.

2. Advisory Services. Subject to the oversight and review by the Company’s Board
of Directors and its Chief Executive Officer, the Advisor hereby agrees to
provide the Company with the following advisory services (the “Advisory
Services”):

 

  (a) assisting the Company in obtaining financing relating to business
operations and acquisitions and assisting with any subsequent negotiations with
lenders;



--------------------------------------------------------------------------------

  (b) helping the Company in developing advertising, promotional and marketing
programs;

 

  (c) advising the Company with respect to securities matters as well as future
acquisitions and dispositions;

 

  (d) assisting the Company in developing it’s capital markets strategies;

 

  (e) assisting the Company in developing tax planning strategies;

 

  (f) assisting the Company in formulating risk management policies; and

 

  (g) providing and assisting in such other services as may be reasonably
requested by the Company.

3. Standard of Care. Advisor hereby covenants with the Company to:

 

  (a) perform or take (or cause to be performed or taken) his functions,
responsibilities and duties hereunder in a professional, competent and efficient
manner consistent with industry standards;

 

  (b) carry out his duties as Advisor fairly, honestly, in good faith and in the
best interests of the Company;

 

  (c) exercise the degree of care, diligence and skill that a reasonably prudent
manager would exercise in comparable circumstances; and

 

  (d) perform the Advisory Services to the satisfaction of the Company and give
the Company full and prompt cooperation in the performance of all aspects of the
Advisory Services.

4. Advisory Fee and Reimbursement of Costs.

 

  (a) Advisory Fee. From the date of this agreement and for the term hereof, the
Company shall pay the Advisor an advisory fee in the aggregate amount of
$10,416.67 per month (the “Monthly Advisory Fee”). The Company shall pay the
Monthly Advisory Fee at times and in the manner that the Company regularly pays
its officers, including via direct deposit into a bank account designated in
writing by Advisor.

 

  (b) Time Limitations. Advisor shall not be obligated to devote in excess of
630 hours per annum to the services described hereunder, which hours shall be
allocated 60 hours per month for the first three months after the date hereof
and 50 hours per month each month thereafter. To the extent the Company desires
Consultant provide the services described thereunder for time periods in excess
of those described in this Section 4(b), the Company shall pay Consultant an
additional fee at a rate of $200 per hour.

 

  (c) Reimbursement of Costs. The Advisor shall be reimbursed for all reasonable
out-of-pocket costs, fees or expenses incurred, or expenditures made in
connection with the performance by the Advisor of its duties hereunder. Except
for the advisory fee and the reimbursement of such costs, fees and expenses
pursuant to this Section 4, there shall be no fees or other sums paid to the
Advisor for the services provided by Advisor during the term hereof.

 

2



--------------------------------------------------------------------------------

  (d) Continuation of Health Benefits and other Benefits. Until the expiration
of the term of this Agreement (as set forth in Section 7(a)), to the extent
permitted under the Company’s welfare benefit plans, the Company shall make
available to Advisor the benefits generally provided by the Company to its
employees, as the same may be modified from time to time. Upon the expiration of
such term, the Advisor shall be entitled, at Advisor’s cost and expense, to
continued coverage for himself and his family under the Company’s medical and
dental insurance plan immediately following the Termination Date (the “COBRA
Period”), if and to the extent that the Advisor elects such continued coverage
pursuant to COBRA. The Company’s obligation to provide such coverage shall
terminate upon the Advisor’s commencement of new employment and enrollment in
his new employer’s plan.

 

  (e) Independent Contractor Status. The Advisor is an independent contractor.
Nothing herein shall be deemed to create any form of partnership,
principal-agent relationship, employer-employee relationship, or joint venture
between the Company and the Advisor. It is expressly understood by the parties
that the Advisor shall not have the authority to bind the Company, without the
express written consent of the Board of Directors of the Company.

5. Other Interests and Conflicts. The Advisor shall devote as much time to the
Company as is reasonably necessary to fulfill the duties and obligations
hereunder. Notwithstanding the foregoing, the parties recognize that nothing in
this agreement is intended to preclude the Advisor from engaging in or
possessing an interest in other business ventures of any nature or description,
independently or with others, whether currently existing or hereafter created,
provided that such activities do not violate the covenants set forth in
Section 8 hereof.

 

3



--------------------------------------------------------------------------------

6. Representations and Warranties. The Advisor represents and warrants to the
Company that (a) the Advisor is not party to or bound by any employment,
non-compete, non-solicitation, nondisclosure, confidentiality or similar
agreement with any other person that could adversely affect his ability to carry
out the duties contemplated under this Agreement, and (b) this Agreement, when
executed and delivered, shall constitute the valid and legally binding
obligation of the Advisor, enforceable against the Advisor in accordance with
its terms.

7. Term and Termination.

 

  (a) Term. This Agreement shall commence as of the date hereof and shall
continue for an initial term of one (1) year. At the end of the initial one-year
period, this Agreement shall be automatically renewed on a month to month basis
thereafter unless terminated by either party upon 60 (60) days notice.

 

  (b) Termination. This Agreement may be terminated at any time, upon the mutual
written agreement of the parties hereto. In addition, either party may terminate
this Agreement for cause in the event the other party materially breaches its
duties and obligations under the terms of this Agreement or is in default of any
of its obligations hereunder, which breach or default is incapable of cure, or
if capable of being cured, has not been cured within thirty (30) days after
receipt of written notice from the non-defaulting party or within such
additional period of time as the non-defaulting party may authorize in writing.
In order to determine whether the Manager has materially breached or is in
default of any of its duties and obligations hereunder, a majority vote of the
Audit Committee of the Board of Directors of the Company shall be required.

8. Restrictions.

 

  (a)

Confidentiality. Advisor shall keep confidential, except as the Company may
otherwise consent in writing, and not divulge, communicate, disclose use to the
detriment of the Company or for the benefit of any other person or persons,
misuse in any way, or make any use of except for the benefit of the Company, at
any time either during the term of this Agreement or at any time thereafter, any
Confidential Information (as defined herein). For purposes of this Agreement,
“Confidential Information” means information disclosed to the Advisor or known
by the Advisor as a consequence of or through the unique position of his
employment with the Company (including information conceived, originated,
discovered or developed by the Advisor) prior to or after the date hereof, and
not generally or publicly known, about the Company or its business, including,
without limitation, trade secrets, knowledge, data or other information of the
Company relating to the products, processes, know how, technical data, designs,
formulas, test data, customer lists,

 

4



--------------------------------------------------------------------------------

 

business plans, marketing plans and strategies, and product pricing strategies
or other subject matter pertaining to any business of the Company or any of its
clients, customers, consultants, licensees or affiliates which Advisor may
produce, obtain or otherwise learn of during the course of Advisor’s performance
of services, including information expressly deemed to be confidential by the
Company. Advisor shall not deliver, reproduce, or in any way allow any such
Confidential Information to be delivered to or used by any third parties without
the specific direction or consent of a duly authorized representative of the
Company, except in connection with the discharge of his duties hereunder. The
terms of this paragraph shall survive termination of this Agreement. Any
Confidential Information or data now or hereafter acquired by the Advisor with
respect to the business of the Company (which shall include, but not be limited
to, information concerning the Company’s financial condition, prospects,
technology, customers, suppliers, sources of leads and methods of doing
business) shall be deemed a valuable, special and unique asset of the Company
that is received by the Advisor in confidence and as a fiduciary, and Advisor
shall remain a fiduciary to the Company with respect to all of such information.
Notwithstanding anything to the contrary herein, Advisor shall not have any
obligation to keep confidential any information (and the term “Confidential
Information” shall not be deemed to include any information) that (a) is
generally available to the public through no fault or wrongful act of Advisor in
breach of the terms hereof, (b) is disseminated by the Company or any of its
Affiliates publicly without requiring confidentiality, (c) is required by law or
regulation to be disclosed by Advisor, (d) is required to be disclosed by
Advisor to any government agency or person to whom disclosure is required by
judicial or administrative process, or (e) is within Advisor’s knowledge,
experience and expertise in the Electronic Security Services industry that he
possessed at the time of this Agreement; provided that such knowledge,
experience and expertise shall not be used in violation of the restrictive
covenants set forth in Section 8 hereof.

 

  (b) Return of Confidential Material. Upon the completion or other termination
of Advisor’s services for the Company, Advisor shall promptly surrender and
deliver to the Company all records, materials, equipment, drawings, documents,
notes and books and data of any nature pertaining to any invention, trade secret
or Confidential Information of the Company or to Advisor’s services, and Advisor
will not take with him any description containing or pertaining to any
Confidential Information, knowledge or data of the Company which Advisor may
produce or obtain during the course of his services. The terms of this paragraph
shall survive termination of this Agreement.

 

5



--------------------------------------------------------------------------------

  (c) Competition. Advisor will not do any of the following, either directly or
indirectly, during the period of time consisting of one year from the
Termination Date but only to the extent the Company complies with its payment
obligations hereunder (the “Applicable Non-Competition Period”), anywhere in the
United States. In the event that Advisor improperly competes with the Company in
violation of this Section, the period during which he engages in such
competition shall not be counted in determining the Applicable Non-Competition
Period:

 

  (i) For purposes of this Agreement, “Competitive Activity” shall mean any
activity relating to, in respect of or in connection with, directly or
indirectly, the electronic security services business.

 

  (ii) Advisor shall not, directly or indirectly, own any interest in, manage,
operate, control, consult for, be an officer or director of, work for, or be
employed in any capacity by, any sole proprietorship, corporation, company,
partnership, association, venture or business any company or any other business,
entity, agency or organization (whether as an employee, officer, director,
partner, agent, security holder, creditor, consultant or otherwise) that
directly or indirectly (or through any affiliated entity) engages in Competitive
Activity; provided that such provision shall not apply to the Advisor’s
ownership of securities of the Company or the acquisition by the Advisor, solely
as an investment, of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the National Association of Securities Dealers
Automated Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Advisor does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of, more than five percent of any class of
capital stock of such corporation.

 

  (iii) Advisor shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, solicit or
perform services in connection with any Competitive Activity for any prior or
current customers of the Company;

 

6



--------------------------------------------------------------------------------

  (iv) Advisor shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, solicit or
attempt to solicit for employment or employ or attempt to employ any then
current employees or former employees employed by the Company without the
Company’s consent, as applicable, unless such employee or former employee has
not been employed by the Company for a period in excess of six months; or

 

  (v) Advisor shall not make known the names and addresses of such clients or
any information relating in any manner to the Company’s trade or business
relationships with such customers, other than in connection with the performance
of the Advisor’s duties under this Agreement.

 

  (d) Trade Secrets of Others. Advisor represents that his performance of all
the terms of the Employment Agreement and under this Agreement did not, does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by Advisor in confidence or in trust. Advisor will
not enter into any agreement, either written or oral, which is in conflict with
this Agreement.

 

  (e) Other Provisions Relating to Restrictive Covenants.

 

  (i) Ownership of Developments. All copyrights, patents, trade secrets, or
other intellectual property rights associated with any ideas, concepts,
techniques, inventions, processes, or works of authorship developed or created
by the Advisor during the course of performing work for the Company or its
clients (collectively, the “Work Product”) shall belong exclusively to the
Company and shall, to the extent possible, be considered a work made by the
Advisor for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Advisor for hire for the Company, the Advisor agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the Advisor
may have in such Work Product. Upon the request of the Company, the Advisor
shall take such further actions, including execution and delivery of instruments
of conveyance, as may be appropriate to give full and proper effect to such
assignment.

 

7



--------------------------------------------------------------------------------

  (ii) Definition of Company. Solely for purposes of Section 8, the term
“Company” also shall include any existing or future subsidiaries of the Company
that are operating during the Applicable Non-Competition Period and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company during
the Applicable Non-Competition Period.

 

  (iii) Acknowledgment by the Advisor. The Advisor acknowledges and confirms
that (a) the restrictive covenants contained in Section 8 are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained in Section 8 (including without limitation the
length of the term of such provisions) are not overbroad, overlong, or unfair
and are not the result of overreaching, duress or coercion of any kind. The
Advisor further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 8 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors. The Advisor
acknowledges and confirms that his special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Company in violation of the terms of this Section 8. The Advisor
further acknowledges that the restrictions contained in this Section 8 are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.

 

  (iv) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Section 8 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Section 8 within the jurisdiction of such court,
such provision shall be interpreted and enforced as if it provided for the
maximum restriction permitted under such governing law.

 

  (v)

Extension of Time. If the Advisor shall be in violation of any provision of this
Section 8, then each time limitation set forth in this Section 8 shall be
extended for a period of time equal to the period of time during which such

 

8



--------------------------------------------------------------------------------

 

violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in this Section 8 shall be
extended for a period of time equal to the pendency of such proceeding including
all appeals by the Advisor.

 

  (vi) Injunction. It is recognized and hereby acknowledged by the parties
hereto that a breach by the Advisor of any of the covenants contained in
Section 8 of this Agreement will cause irreparable harm and damage to the
Company, the monetary amount of which may be virtually impossible to ascertain.
As a result, the Advisor recognizes and hereby acknowledges that the Company
shall be entitled to an injunction from any court of competent jurisdiction
enjoining and restraining any violation of any or all of the covenants contained
in Section 8 of this Agreement by the Advisor or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.

 

  (h) Survival. The provisions of this Section 8 shall survive the termination
of the term of employment hereunder or expiration of the term of this Agreement.

9. Resignations. Upon execution of this Agreement, the Advisor hereby resigns
all of his positions as an officer of the Company and as an officer and
director, as applicable, of each of its Affiliates, effective on the Termination
Date.

10. No Charges Filed. Advisor represents and warrants that he has not filed any
claims or causes of action against the Company or any of its Affiliates,
including but not limited to any charges of discrimination against the Company
or its Affiliates, with any federal, state or local agency or court.

11. No Administrative Proceeding to be Filed. The Advisor agrees not to
institute an administrative proceeding or lawsuit against the Company or any of
its Affiliates, and represents and warrants that, to the best of his knowledge,
no other person or entity has initiated or is authorized to initiate such
administrative proceedings or lawsuit on his behalf. Furthermore, the Advisor
agrees not to encourage any other person or suggest to any other person that he
or she institute any legal action or claim against the Company or any of its
Affiliates or any past or present shareholders, directors, officers or agents.

12. Non-Disparagement of Company or any of its Affiliates. The Advisor agrees
not to make any disparaging or negative comment to any other person or entity
regarding (a) the Company or any of its Affiliates, (b) any of the owners,
directors, officers,

 

9



--------------------------------------------------------------------------------

shareholders, members, employees, attorneys or agents of the Company or any of
its Affiliates, (c) the working conditions at the Company or any of its
Affiliates, or (d) the circumstances surrounding the Advisor’s separation from
the Company or any of its Affiliates. The Company agrees not to and agrees not
to permit its Affiliates to make any disparaging or negative comment to any
other person or entity regarding the Advisor or the circumstances surrounding
the Advisor’s separation from the Company or any of its Affiliates.

13. Duty of Cooperation. The Advisor agrees to cooperate with the Company and
its attorneys in connection with any threatened or pending litigation against
the Company or any of its Affiliates. The Advisor agrees to make himself
available upon reasonable notice to prepare for and appear at deposition or at
trial in connection with any such matters. The Company shall reimburse the
Advisor for his reasonable out-of-pocket expenses for such activities. The
Advisor agrees to cooperate fully in effecting an orderly transition with regard
to the termination of the Advisor’s employment and the transition of his duties
to other employees of the Company and its Affiliates.

14. Mutual General Releases.

(a) Release by Advisor. The Advisor, his personal representatives, heirs and
assigns, first party, hereby releases, discharges and covenants not to sue the
Company, its past and present shareholders, directors, officers, employees,
partners and agents, subsidiary and affiliated entities and successors and
assigns, second party, from and for any and all claims, demands, damages,
lawsuits, obligations, promises, administrative actions, charges and causes of
action, both known or unknown, in law or in equity, of any kind whatsoever,
which first party ever had, now has, or may have against second party, for, upon
or by reason of any matter, cause or thing whatsoever, up to and including the
date of this Agreement, including but not limited to any and all claims and
causes of action arising out of or in connection with Advisor’s employment with
Company, any and all claims and causes of action under Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”), the Retirement Income Security Act (“ERISA”) and
any other federal, state or local anti-discrimination law, statute or ordinance,
and any lawsuit founded in tort, contract (oral, written or implied) or any
other common law or equitable basis of action, but excluding any obligations of
the Company under that certain Indemnification Agreement, dated July 30, 2004,
by and between the Company and Stephen J. Ruzika and any indemnification
agreement by and between the Company and the Advisor (collectively, the
“Indemnification Agreements”).

(b) Release by Company. The Company, its past and present shareholders,
directors, officers, employees, partners and agents, subsidiary and affiliated
entities, and successors and assigns, first party, hereby releases, discharges,
and covenants not to sue the Advisor, his personal representatives, heirs and
assigns, second party, from and for any and all claims, demands, damages,
lawsuits, obligations, promises, administrative actions, charges or causes of
action, both known or unknown, in law or in equity, of any kind whatsoever,
which first party ever had, now has, or may have against second party, for, upon
or by reason of any matter, cause or thing whatsoever, up to and including the
date of this Agreement, including any lawsuit founded in tort, contract (oral,
written or implied) or any other common law on equitable basis of action, but
excluding any obligations of the Advisor under this Agreement and any actions of
Advisor for which he is not indemnified under the Indemnification Agreements.
The release of Advisor contained herein does not apply to any fraudulent or
unlawful activities of Advisor.

 

10



--------------------------------------------------------------------------------

15. Indemnification. The Company will protect, indemnify and hold harmless the
Advisor against any claims or litigation including any damages, liability, cost
and reasonable attorney’s fees as incurred with respect thereto resulting from
the Advisor’s provision of the services described herein except to the extent
resulting from the Advisor’s negligence or willful misconduct. The Advisor will
indemnify and hold the Company harmless against any claims or litigation
including any damages, liability, cost and reasonable attorney’s fees as
incurred with respect thereto resulting from the Advisor’s provision of the
services described herein to the extent resulting from the Advisor’s negligence
or willful misconduct.

16. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been given if sent by
registered or certified mail, first class postage prepaid, return receipt
requested, to the address of such parties set forth below or such other future
address as may be specified by any party by notice to all of the other parties.
Such communications may also be given by personal delivery, by facsimile or by
regular mail, but shall be effective only if and when actually received.

If to the Company, at:

Devcon International Corp.

Attn: CEO

595 South Federal Highway

Suite 500

Boca Raton, Florida 33432

Fax Number: (561) 955-7333

If to Advisor, at:

Stephen J. Ruzika

336 Key Palm Road

Boca Raton, Florida 33432

17. Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon execution and delivery of a written agreement executed
by the parties hereto.

18. Miscellaneous.

 

  (a)

Disputes. Any dispute, controversy or claim arising between the Advisor and the
Company arising out of or relating to this Agreement, including, without
limitation, any question regarding the Monthly Management Fee, or the existence,
validity, termination, interpretation of any term hereof or either party’s
performance obligations hereunder shall be finally settled by arbitration in
accordance with the International Arbitration Rules of the American Arbitration

 

11



--------------------------------------------------------------------------------

 

Association (“AAA”) in effect at the time of the arbitration (the “Arbitration
Rules”). The AAA shall be the appointing authority and responsible for
administering any arbitration hereunder in accordance with the Arbitration
Rules. The place of arbitration shall be in Broward County, Florida. The
language of the arbitration shall be English. The arbitration shall be conducted
by a single arbitrator who shall be a professional, legal or otherwise but shall
not be, or have previously been, associated with any party to this Agreement
(the “Arbitrator”). The arbitral award shall be final, binding and
non-appealable. Any award rendered by the Arbitrator may be confirmed, judgment
upon any award rendered may be entered and such award or the judgment thereon
may be enforced or executed upon, by any court having jurisdiction over any of
the parties or their respective assets. The Arbitrator’s award must be reasoned
and issued in writing within thirty (30) days of the hearing, unless otherwise
agreed to by the Manager and the Company. By election of arbitration as the
means for final settlement of all claims, the parties hereby waive their
respective rights to, and agree not to, sue each other in any action in a
Federal, State or local court with respect to such claims, but may seek to
enforce in court an arbitration award rendered pursuant to this Agreement. The
parties specifically agree to waive their respective rights to a trial by jury,
and further agree that no demand, request or motion will be made for trial by
jury.

 

  (b) Binding Effect and Assignment. The provisions hereof shall be binding
upon, inure to the benefit of and shall be enforceable by the parties and their
respective heirs, personal representatives, successors and permitted assigns.
This Agreement may not be assigned without the prior written consent of the
parties hereto.

 

  (c) Entire Agreement. This Agreement and the additional documents referenced
herein merge all prior negotiations and agreements between the parties relating
to the subject matter hereof and constitute the entire agreement between the
parties relating to such subject matter. No prior or contemporaneous agreements,
except as specified herein, written or oral, relating to such subject matter
shall be binding.

 

  (d) Further Assurances. Each party hereto specifically covenants and agrees
that it will execute such other and further instruments and documents as are or
may become necessary or convenient to effectuate and carry out the provisions of
this Agreement.

 

  (e) Counterparts. This Agreement may be executed simultaneously in multiple
counterparts (including via facsimile transmission), all of which together shall
constitute one and the same instrument.

 

12



--------------------------------------------------------------------------------

  (f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to principles
of conflict of laws.

 

  (g) Right to Consult with Counsel; No Drafting Party. The Advisor acknowledges
having read and considered all of the provisions of this Agreement carefully,
and having had the opportunity to consult with counsel of his own choosing and
that he has received all information he requires from the Company in order to
make a knowing and voluntary release and waiver of all claims against the
Company. The Advisor acknowledges that he has had an opportunity to negotiate
any and all of these provisions and no rule of construction shall be used that
would interpret any provision in favor of or against a party on the basis of who
drafted the Agreement.

 

  (h) Right of Rescission. The Advisor acknowledges and agrees that he has seven
days from the date of the execution of this Agreement by all parties hereto
within which to rescind this Agreement by providing notice in writing to the
Company as provided herein, and that the Agreement is not effective until such
seven days have expired without such notice being provided. The Advisor further
acknowledges that by this Agreement he is receiving consideration in addition to
that to which he is already entitled. The Advisor further acknowledges that this
Agreement and the release contained herein satisfy all of the requirements for
an effective release by the Advisor of all age discrimination claims under ADEA.

 

  (i) Relevant Approvals. This Agreement is subject to approvals in relevant
part of the Company’s Compensation Committee and Audit Committee.

 

  (j) Return of Books, Records, Accounts, Credit Cards and Equipment. The
Advisor hereby acknowledges and agrees that all books, records, accounts, credit
cards and equipment relating in any manner to the business of the Company and/or
its Affiliates, whether prepared by the Advisor or otherwise coming into the
Advisor’s possession, except the computer and computer support equipment that
Advisor is currently using are the exclusive property of the Company and shall
be returned to the Company upon the Termination Date. The Advisor may retain
such computer and computer support equipment, provided that the Advisor must
allow the Company to remove all Company Information, data and files within five
(5) days from the date hereof.

 

       [Remainder of Page Is Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Management
Services Agreement to be signed by it’s duly authorized officer as of the date
first written above.

 

DEVCON INTERNATIONAL CORP. By:  

/s/ Richard C. Rochon

Name:   Richard C. Rochon Title:   Acting Chief Executive Officer STEPHEN J.
RUZIKA By:  

/s/ Stephen J. Ruzika

 

14